FILED
                                                                            October 18, 2022
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA

                              STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

BRIAN O. CLICK,
Claimant Below, Petitioner

vs.)   No. 21-0128 (BOR Appeal No. 2055660)
                   (Claim No. 2020013172)

ARCELORMITTAL USA,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Brian O. Click, by Counsel Reginald D. Henry, appeals the decision of the West
Virginia Workers’ Compensation Board of Review (“Board of Review”). Arcelormittal USA, by
Counsel Jeffrey B. Brannon, filed a timely response.

       The issue on appeal is compensability. The claims administrator rejected the claim on
February 12, 2020. The Workers’ Compensation Office of Judges (“Office of Judges”) reversed
the decision in its August 13, 2020, Order and held the claim compensable for left knee sprain.
The Order was affirmed by the Board of Review on January 22, 2021.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. This case
satisfies the “limited circumstances” requirement of Rule 21(d) of the Rules of Appellate
Procedure and is appropriate for a memorandum decision rather than an opinion.

        The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

              (c) In reviewing a decision of the Board of Review, the Supreme Court of
       Appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning, and conclusions . . . .

               ....

               (e) If the decision of the board effectively represents a reversal of a prior
       ruling of either the commission or the Office of Judges that was entered on the same
       issue in the same claim, the decision of the board may be reversed or modified by
                                                 1
       the Supreme Court of Appeals only if the decision is in clear violation of
       constitutional or statutory provisions, is clearly the result of erroneous conclusions
       of law, or is so clearly wrong based upon the evidentiary record that even when all
       inferences are resolved in favor of the board’s findings, reasoning, and conclusions,
       there is insufficient support to sustain the decision. The court may not conduct a de
       novo reweighing of the evidentiary record . . . .

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

       Mr. Click, a coal miner, injured his left knee while shoveling coal at work on November
19, 2019. He was transported via ambulance to Welch Community Hospital where he reported that
he was shoveling coal at work when he twisted his knee. An x-ray showed lateral tibial plateau
deformity, tricompartmental joint space narrowing, and moderate degenerative joint disease. Mr.
Click was diagnosed with left knee contusion.

       The Employees’ and Physicians’ Report of Injury indicates Mr. Click injured his left knee
while shoveling coal. The physician’s section listed the injury as a left knee contusion and stated
that Mr. Click could return to full duty work. An Incident Investigation Report completed by the
employer indicates Mr. Click was injured that day while shoveling coal on his knees. Mr. Click
attempted to reposition himself and felt a pop in his left knee. Mr. Click was transported to the
emergency room. The employer did not question the injury.

       Mr. Click sought treatment from David Eells, M.D., on November 25, 2019, because he
was unable to bear weight on his left knee. A referral to orthopedics was made. The claims
administrator approved the referral to orthopedics on December 13, 2019. On December 17, 2019,
Robert Kropac, M.D., noted that Mr. Click’s left knee was asymptomatic prior to the work injury.
On examination, Mr. Click’s left knee range of motion was normal. X-rays showed some
degenerative changes in the lateral joint compartment with osteophytic spurring. Dr. Kropac
diagnosed left knee sprain and recommended an MRI to rule out internal derangement or a medial
meniscus tear. Mr. Click was unable to work until January 17, 2020.

        The claims administrator approved a left knee MRI on December 30, 2019. The MRI was
performed on January 7, 2020, and showed a tear of the posterior horn of the medial meniscus,
meniscal degeneration, posterior cruciate ligament degeneration, and osteoarthritis. It was noted
that the findings were chronic. Mr. Click returned to Dr. Kropac on January 21, 2020. Dr. Kropac
diagnosed medial meniscus tear due to the November 19, 2019, work injury. He released Mr. Click
to return to modified duty and referred him to an orthopedic surgeon.

       Jonathan Luchs performed an Age of Injury Analysis on February 11, 2020, in which he
opined that the MRI findings of posterior cruciate ligament and anterior cruciate ligament
degeneration were chronic. Dr. Luchs stated that the posterior medial meniscus tear was chronic
                                               2
and noted that there was remodeling and scarring around the meniscal tissue. Dr. Luchs also opined
that the MRI showed osteoarthritis and chronic meniscal degeneration. The claims administrator
rejected the claim on February 12, 2020.

        Mr. Click testified in a May 6, 2020, deposition that at the time of his injury, he was on his
knees shoveling coal. When he got up, he twisted his knee and heard a popping sound. Mr. Click
stated that there were no witnesses to his injury. Mr. Click denied any left knee injuries or
symptoms prior to the work injury.

        The Office of Judges reversed the claims administrator’s rejection of the claim and held
the claim compensable for left knee sprain in its August 13, 2020, Order. It found that the medical
evidence consistently stated that Mr. Click twisted his left knee while shoveling coal. Mr. Click
experienced immediate pain and was transported to the hospital via ambulance. The Office of
Judges concluded Mr. Click proved by a preponderance of the evidence that he sustained a discrete
new injury in the course of and resulting from his employment. Regarding the compensable
condition, the Office of Judges found that Mr. Click was initially diagnosed with a left knee sprain.
An MRI was performed, and it revealed a medial meniscus tear, medial meniscus degeneration,
posterior cruciate ligament degeneration, and osteoarthritis. The radiologist stated that the findings
were all chronic, including the medial meniscus tear. The MRI was reviewed by Dr. Luchs, and
he also found that the findings were chronic. The Office of Judges concluded that while Mr. Click
may have a meniscus tear in his left knee, such tear was chronic in nature and not the result of the
compensable injury. The Office of Judges found that Mr. Click sustained a left knee sprain as a
result of the compensable injury and therefore, held the claim compensable only for left knee
sprain. The Board of Review adopted the findings of fact and conclusions of law of the Office of
Judges and affirmed its Order on January 22, 2021.

       On appeal, Mr. Click argues that the claim should also be held compensable for left knee
meniscus tear. He asserts that prior to the injury, he had no left knee issues or treatment, and he
was able to perform all of his job duties without difficulty.

       After review, we reverse and remand the case for further development of the evidentiary
record and analysis under Moore v. ICG Tygart Valley, Inc., No. 20-0028, ___ W. Va. ___, ___
S.E.2d ___, 2022 WL 1262269 (W. Va. Apr. 28, 2022). A preponderance of the evidence indicates
Mr. Click sustained a left knee sprain in the course of his employment. The evidence also indicates
that Mr. Click has a left knee medial meniscus tear. In Syllabus Point 5 of Moore, this Court stated
that

       [a] claimant’s disability will be presumed to have resulted from the compensable
       injury if: (1) before the injury, the claimant’s preexisting disease or condition was
       asymptomatic, and (2) following the injury, the symptoms of the disabling disease
       or condition appeared and continuously manifested themselves afterwards. There
       still must be sufficient medical evidence to show a causal relationship between the
       compensable injury and the disability, or the nature of the accident, combined with
       the other facts of the case, raises a natural inference of causation. This presumption
       is not conclusive; it may be rebutted by the employer.
                                                   3
It must be determined if Mr. Click’s preexisting left knee medical meniscus tear was asymptomatic
prior to the compensable injury.

       Since the initial rulings in this case, the review process for worker’s compensation claims
has changed. West Virginia Code § 23-5-8a(a) provides that

       [t]he Workers’ Compensation Office of Administrative Law Judges, referred to as
       the Office of Judges, shall terminate on or before October 1, 2022, as provided in
       §23-5-8b of this code. All powers and duties of the Office of Judges to review
       objections, protests, or any other matter authorized by this chapter, shall be
       transferred to the Workers’ Compensation Board of Review on July 1,
       2022: Provided, That any objection or other matter filed pursuant to this chapter
       and pending before the Office of Judges upon its termination, in which a final
       decision has not been issued, shall also be transferred to the Workers’
       Compensation Board of Review as provided in §23-5-8b of this code.

We therefore reverse and remand the case to the Board of Review for further development of the
evidentiary record and analysis under Moore.


                                                       Reversed and Remanded with Directions.
ISSUED: October 18, 2022


CONCURRED IN BY:
Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                4